 

FIRST AMENDMENT TO EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This First Amendment to the Employment and Noncompetition Agreement (this
“Amendment”), effective as of April 30, 2013, is made by and between Gramercy
Property Trust Inc. f/k/a Gramercy Capital Corp., a Maryland corporation (the
“Employer”), and Gordon F. DuGan (“Executive”).

 

WHEREAS, the Employer and Executive entered into that certain Employment and
Noncompetition Agreement dated as of July 1, 2012 (the “Employment Agreement”);

 

WHEREAS, pursuant to Section 12 of the Employment Agreement, the Employer and
Executive desire to amend the Employment Agreement to reduce the amount of the
Signing Bonus as set forth in this Amendment; and

 

WHEREAS, unless the context requires otherwise, capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the
Employment Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Employer and Executive agree as follows:

 

1.           The last sentence of Section 3(b) of the Employment Agreement is
hereby amended and restated in its entirety as follows to provide that
Executive’s Signing Bonus is reduced from $400,000 to $200,000, the full amount
of which was payable and previously paid on July 1, 2012:

 

“In lieu of a bonus for 2012, the Employer shall pay Executive a signing bonus
of $200,000 (the “Signing Bonus”), all of which was payable and previously paid
as of the Effective Date.”

 

2.           Except as expressly amended hereby, the Employment Agreement
continues in full force and effect in accordance with its terms.

 

3.           This Amendment shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State.

 

4.           This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more such counterparts have been signed by each of the parties and
delivered to the other party

 

[Remainder of page intentionally left blank]

  

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 



  EMPLOYER:           GRAMERCY PROPERTy TRUST INC.             By: /s/ Jon
W.  Clark       Name: Jon W. Clark   Title: Chief Financial Officer and
Treasurer                     EXECUTIVE:           /s/ Gordon F. DuGan   Gordon
F. DuGan

 

[Signature Page to First Amendment to Employment and Noncompetition Agreement]

